ARMSTRONG, J.,
dissenting.
Defendant Oregon Steel Mills filed a petition for a writ of certiorari in the United States Supreme Court seeking review of our decision in International Brotherhood v. Oregon Steel Mills, Inc., 168 Or App 101, 5 P3d 1122 (2000), rev den 332 Or 137 (2001). The Supreme Court clerk apparently concluded that defendant had not filed the petition within the applicable time limit and, as a consequence, refused to file it. At the clerk’s suggestion, defendant then filed a motion seeking to direct the clerk to file the petition. The Court denied the motion, thereby rejecting review of our decision on the ground that defendant had not filed a timely certiorari petition.
In response to those events, defendant filed a motion asking us to recall our appellate judgment in International Brotherhood and to issue an opinion that confirms that our earlier opinion in the case was a decision and not a judgment and that the judgment that concluded the appeal in the case was issued after the Oregon Supreme Court denied review of our decision. Defendant hopes that our confirmation of those propositions will provide a basis for it to ask the United States Supreme Court to reconsider its rejection of defendant’s certiorari petition and to conclude that defendant timely filed it.
The majority grants defendant’s motion. I believe that it errs in doing that. My objections to its decision are threefold. First, I do not believe that we have authority to recall our judgment to do what defendant wants us to do. Defendant and the majority rely on State v. Casey, 108 Or 386, 420, 213 P 771, 217 P 632 (1923), for our authority to recall our judgment. Casey describes that authority as follows:
“It is a general rule that appellate jurisdiction of [an appellate court] over a case ceases when the case has been determined and remanded to the lower court and the *277[appellate judgment] has been entered of record in that court[.] However, a [judgment] may be recalled by the appellate court for the purpose of correcting errors, or for making clear the meaning and effect of the judgment made in the appellate court [.]” Casey, 108 Or at 420 (citations omitted).
It makes sense for an appellate court to be able to correct an error in its appellate judgment or to clarify the meaning and effect of its judgment when the parties or the courts on remand are uncertain about what the judgment did. Here, however, defendant does not ask us to correct an error in the judgment or to make its meaning and effect clear so that the parties or the trial court can comply with it. Rather, defendant asks us to recall our judgment so that we can tell the United States Supreme Court when we entered it. I do not believe that we have authority to recall our judgment to do that.
Second, although there is some unfortunate confusion in the definition of appellate judgment in ORAP 14.05 and ORS 19.450,1 the issue presented by defendant’s motion does not involve the proper interpretation of state law, but, rather, the proper interpretation of federal law. At bottom, defendant contends that the United States Supreme Court erred in concluding that defendant failed to file its certiorari petition within the time limit specified by federal law. It is for the United States Supreme Court to decide what act by us or by the Oregon Supreme Court started the 90-day period under federal law for defendant to file its certiorari petition. *278We have no role to play in resolving that issue, particularly at the behest of a party that has already lost on that issue.
Finally, as the concurrence suggests, there is reason to question whether the entry of our appellate judgment is the act that triggered the 90-day period for defendant to file its certiorari petition. That is because United States Supreme Court Rule 13(1) may require the petition to have been filed within 90 days of the Oregon Supreme Court decision that denied review in this case, rather than within 90 days of the entry of our appellate judgment. See 180 Or App at 274-76 (Rustler, J., concurring). For me, that is a further reason why we should not recall our judgment to identify when we entered it.
I respectfully dissent.

 ORAP 14.05(l)(a) defines “appellate judgment” to mean
“a decision of the Court of Appeals or Supreme Court together with a final order and the seal of the court. As applied to appeals from circuit court, the appellate judgment is the appellate court decision referred to in ORS 19.450.”
ORS 19.450(l)(a) provides, in turn, that appellate court decisions are the opinions and orders by which we and the Oregon Supreme Court decide cases. Because ORAP 14.05(l)(a) defines “appellate judgment” to include appellate court decisions as identified in ORS 19.450, we arguably enter two appellate judgments under ORAP 14.05 in every trial court appeal: one when we enter our decision in the case and one when we enter our judgment in it. Whatever problems that may create under state law, it is not an issue that is appropriate for us to resolve in this case, which concerns when, for purposes of federal law, the Oregon appellate courts entered the judgment or order from which defendant had 90 days in which to file its certiorari petition.